SENTENCIA
Atendida la petición de certiorari, se expide el auto. Asi-mismo, confirmamos el dictamen emitido por el Tribunal de Apelaciones.
Lo acordó y manda el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Martínez Torres emitió una opinión de conformidad, a la cual se unieron el Juez Presidente Señor Hernández Denton y los Jueces Asociados Señores Kolthoff Caraballo y Estrella Martínez. El Juez Asociado Señor Rivera García emitió una opinión disidente, a la cual se unieron las Juezas Aso-ciadas Señoras Fiol Matta y Pabón Charneco, y el Juez Asociado Señor Feliberti Cintrón.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo